Citation Nr: 0010653	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-06 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder, to include as secondary to service-
connected chronic arthralgia of the right elbow.

2.  Entitlement to an increased rating for chronic arthralgia 
of the right elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 1960 
and from June 1961 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder to 
include as secondary to service-connected chronic arthralgia 
of the right elbow, was denied by an unappealed final RO 
decision in December 1992.  The December 1992 rating decision 
is the last final denial on any basis.  

2.  Evidence received since the December 1992 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
right shoulder disorder to include as secondary to service-
connected chronic arthralgia of the right elbow, is not 
plausible.


CONCLUSIONS OF LAW

1.  The RO's decision of December 1992 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has been submitted or secured 
since the December 1992 rating decision to reopen the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder, to include as secondary to service-
connected chronic arthralgia of the right elbow.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a right shoulder disorder, to include as secondary to 
service-connected chronic arthralgia of the right elbow, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran served on active duty from June 1956 to June 1960 
and from June 1961 to August 1979.  A review of the veteran's 
available SMRs does not reveal any type of treatment for a 
right shoulder injury or complaint.  A physical examination 
report, dated in April 1973, noted that the veteran was 
treated in October 1969 for a painful left shoulder with 
bursitis.  The problem was attributed to a football injury.  
However, there were no clinical entries to document the 
injury or treatment.  At the time of his April 1979 
retirement physical, the veteran's right shoulder was listed 
as having had bursitis and treated with hydrocortisone in 
1965.  Again, no clinical entry provides documentation of the 
treatment.  The 1979 physical examination report listed no 
physical findings in regard to the right shoulder.

The veteran's September 1979 claim for service connection 
made no mention of right shoulder problems.

The veteran was afforded a VA examination in November 1979.  
The VA Form 21-2545 noted that the veteran complained of pain 
in his right elbow, arm and shoulder.  Pertinent diagnoses 
were history of injury of the left wrist, no residuals found, 
and arthralgia of the right elbow.  There was no diagnosis 
provided with respect to the right shoulder. 

In a rating decision dated in February 1980, the veteran was 
granted service connection for arthralgia of the right elbow.  
No decision was made in regard to the right shoulder.

In August 1992 the veteran submitted a claim for an increased 
rating for his right elbow.  He also alleged that he 
experienced pain in his right arm and shoulder that was 
associated with a right elbow injury in service.  The 
veteran's claim for service connection for the right shoulder 
was denied in December 1992.  He was notified of the denial 
that same month.  The veteran failed to perfect an appeal of 
that decision.  Therefore, the December 1992 decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.160(d) 
(1999).  Accordingly, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

Evidence of record at the time of the RO's December 1992 
denial consisted of: the veteran's SMRs; VA examination 
report dated in November 1979; treatment records from 
Wurtsmith Air Force Hospital, dated from October 1982 to 
November 1982; treatment records from Ann Connaghan, M. D., 
of the Oscoda Family Physicians, dated from September 1987 to 
September 1992; statement from Dr. Connaghan, dated in 
November 1992; statement from Terry D. Trombley, D.C., 
received in November 1992; and, statements from the veteran.  
Based on this evidence, the RO denied the veteran's claim on 
the basis that a right shoulder condition was not shown in 
service and that the available evidence did not show his 
current complaints to be related to his service-connected 
right elbow disability.

In January 1996, the veteran's representative, on behalf of 
the appellant, filed to reopen his claim for service 
connection for right shoulder disorder, to include as 
secondary to service-connected chronic arthralgia of the 
right elbow.  The Board notes that since the RO's December 
1992 decision, the evidence added to the file includes:  (1) 
copies of SMR entries; (2) treatment records from Wurtsmith 
Air Force Hospital dated from March 1982 to December 1990; 
(3) Statement from Dr. Trombley dated in July 1993; (4) 
statement from Dr. Connaghan, dated in November 1993; (5) 
treatment records from the Oscoda Family Clinic/Oscoda St. 
Joseph Family Medicine Clinic, dated from September 1987 to 
April 1996; (6) statement from Patricia Gabriel, D. O., dated 
in April 1996; (7) VA examination reports dated in October 
1993 and September 1996; and, (8) VA medical opinion dated in 
December 1998.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  The Federal Circuit struck down 
the standard previously relied upon by VA and noted that the 
analysis of whether new and material evidence had been 
submitted was limited to the application of 38 C.F.R. 
§ 3.156(a).  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided a "more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id, at 1363.

In light of the Federal Circuit's holding in Hodge the Board 
finds that the non-duplicative evidence submitted since the 
RO's December 1992 decision is new and material.  
Accordingly, the Board will now proceed to analyze whether 
the veteran has submitted a well-grounded claim.  Elkins; 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §  3.303(a) (1999).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995)

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

However, the initial question, which must be answered in this 
case, is whether the veteran has presented a well-grounded 
claim for service connection.  In this regard, the veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If the claim is not 
well grounded there is no duty to assist.  Morton v. Brown, 
12 Vet. App. 145 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps. 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

At the outset, the Board notes that there is no evidence of 
record, and the veteran does not contend, that there is any 
medical evidence to reflect a diagnosis of arthritis of the 
right shoulder within one year following service, either 
after his discharge in 1960 or retirement in 1979.  
Accordingly, presumptive service connection for arthritis is 
not for consideration.

As noted before, the veteran's SMRs are negative for any 
evidence of actual treatment for a right shoulder condition.  
The veteran's April 1979 retirement physical examination did 
report a past history of treatment of bursitis in 1965 but 
there were no physical findings at the time of the 
examination.

The treatment records from Wurtsmith Air Force Hospital 
reflect treatment for unrelated conditions.  The additional 
SMRs submitted by the veteran pertain to his hypertension 
disability and do not address any right shoulder complaints.

The November 1992 statement from Dr. Trombley related that he 
had provided treatment to the veteran for chronic 
posttraumatic epicondylitis and associated tenosynocitis 
[sic] resulting from an old injuring involving the fracture 
of the bones distal to the ulna.  The July 1993 statement 
referred only to the veteran's right elbow condition.  No 
mention was made of a right shoulder disorder that was 
related to service or caused by the veteran's service-
connected right elbow arthralgia.  

The statements from Dr. Connaghan note a history of bursitis 
of the right shoulder (November 1992) and describe treatment 
for unrelated conditions (November 1993).  The treatment 
records from the Oscoda Family Physicians/Oscoda Family 
Clinic/Oscoda St. Joseph Family Medicine Clinic document 
treatment provided to the veteran from September 1987 to 
April 1996.  Primarily the records reflect treatment for 
unrelated conditions.  A March 1989 entry refers to 
complaints involving the right shoulder with a diagnosis of 
bursitis.  An April 1996 entry also reflects treatment for 
complaints of right shoulder pain.  An x-ray of the right 
shoulder was interpreted to show degenerative joint disease 
(DJD) of the right shoulder.  However, the records never 
related the veteran's right shoulder complaints to any 
incident of service nor did they relate the complaints to the 
veteran's right elbow disability.  The statement from Dr. 
Gabriel addressed the veteran's hypertension disability.

The October 1993 VA examination made no findings relating to 
the right shoulder.  The report indicated that the veteran's 
complaints were related to his right elbow, forearm and 
wrist.  The December 1998 VA medical opinion noted that the 
claims file contained only a few references to the veteran's 
right elbow and right shoulder.  The examiner stated that he 
had reviewed the veteran's records and it was his opinion 
that the appellant's right elbow disability was independent 
of the right shoulder complaints.  The examiner further 
stated that the service-connected right elbow disability 
neither caused nor aggravated the right veteran's right 
shoulder disorder.

In reviewing the evidence, the Board finds that there is no 
objective evidence of record to provide a nexus between any 
current complaints of a right shoulder disorder and any 
incident of service.  Moreover, there is no objective 
evidence of record to show that the veteran's right shoulder 
disorder is caused or aggravated by his service-connected 
right elbow disability.  Therefore, the claim is not well 
grounded.

Although the veteran contends that his right shoulder 
complaints are related to his service-connected right elbow 
disability, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for a right shoulder disorder, to include as 
secondary to service-connected chronic arthralgia of the 
right elbow.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service or to a service-connected disability, the 
Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a right shoulder disorder, to include 
as secondary to service-connected chronic arthralgia of the 
right elbow, is denied.


REMAND

The Board notes that the veteran's service-connected right 
elbow disability was last physically examined in September 
1996.  Moreover, there were no findings consistent with 
38 C.F.R. §§ 4.40, 4.45 (1999) to consider functional loss 
due to flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Further, the Board finds the results of that 
examination too remote to adequately evaluate the veteran's 
current disability level.  A new examination is required.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of his 
service-connected right elbow disability.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any 
right elbow disorder found to be present, 
to include functional loss due to flare-
ups, fatigability, incoordination, and 
pain on movements.  The orthopedist 
should provide complete rationale for all 
conclusions reached.  The report should 
be typed.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for his right elbow 
disability.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


- 12 -


